DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The specification discloses GALDOR lncRNA sequences. The recited lncRNA sequences and nucleotide based inhibitors thereof and methods that utilize the above have written description.  However, the claims encompass a broad scope where the scope lacks adequate written description. The invention, for example is disclosed to encompass:  any compound that may have the capacity to inhibit the expression or activity of the recited GALDOR sequences, including small molecules, antibodies, aptamers, proteins, for example.
The scope of the claims therefor include a potentially large genus of potential inhibitors where none other than nucleic acid based inhibitors has been described. The specification as filed does not provide any description of ANY inhibitors of the recited lncRNAs such that one in the art would know the structure of such inhibitors. One in the art is left to determine the structures de novo. One in the art would clearly not be appraised of the structure/sequence of these molecules based on the specification as filed and where the prior art does not appear to describe these compounds. 
One in the art would not know, based on the specification as filed, what the structure of any other of the potentially broad scope of GALDOR inhibitors may be. One in the art would need to make that determination de novo since it is readily apparent that no or structures of the potential inhibitors have been described in the instant specification. One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed inhibitors. 

	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed inhibitors. Regardless of the complexity or simplicity of the method of isolation, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 1 is drawn to inhibitors of recited lncRNAs. Claim 13 is drawn to a method of utilizing a recited lncRNA that is the target of inhibition of the compounds claimed in claim 1 and claim 14 is drawn to a nonhuman animal made via the method of claim 13. The method of claim 13 clearly does not limit an inhibitory compound of claim 1, and clearly claim 14 does not limit the methods of claim 13 or the inhibitory compound of claim 1. The method of claim 13 is not an inhibitory compound. The animal of claim 14 is not an inhibitory compound and is not a method. The lncRNA claimed in claim 15 is not an inhibitory compound as claimed in claim 1, but is the target of the inhibitory compound which clearly does not limit an inhibitory compound.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature. The claim(s) recite(s) “The lncRNA of . . .”. 
Long non-coding RNAs such as the claimed lncRNAs are simply products of nature.

Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and abstract idea without significantly more. The claim(s) recite(s) “a method for diagnosing cardiac remodeling in a patient, comprising . . . detecting the expression . . . and optionally (b) comparing said expression . . . is indicative for cardiac remodeling . . .” These judicial exceptions are not integrated into a practical application because there is no claim step that requires any action in regard to the abstract ideas recited. Indeed, the mental step of determining an expression level is optional. The claims appear to be methods that measure a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635